Citation Nr: 0117421	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for testicular 
carcinoma with right orchiectomy.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  The propriety of the initial 10 percent evaluation for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions in November 1996 and 
March 1998.  In the November 1996 rating decision, the RO 
denied service connection for testicular cancer with 
metastasis and a right inguinal orchiectomy.  The veteran 
appealed and raised the issue of entitlement to service 
connection for bilateral defective hearing in his notice of 
disagreement.  Thereafter, the veteran submitted a claim of 
entitlement to service connection for PTSD.  In the March 
1998 rating decision, the RO granted service connection for 
PTSD and assigned a 10 percent rating, denied service 
connection for bilateral hearing loss, and tinnitus, and 
continued the denial of service connection for testicular 
cancer with metastasis and right inguinal orchiectomy, and 
entitlement to SMC based on the loss of a creative organ.  
The veteran appealed the denial of service connection for 
bilateral hearing loss and appealed for a higher initial 
rating for PTSD; he did not appeal the denial of service 
connection for tinnitus.

In March 2001, the veteran's representative raised the issue 
of entitlement to service connection for tinnitus.  However, 
as noted above, that issue was denied by the RO in the March 
1998 rating decision.  The veteran did not file a notice of 
disagreement on that issue and it subsequently became final.  
In order to reopen that claim, the veteran must submit new 
and material evidence and the RO must adjudicate the issue on 
that basis.  The issue involving tinnitus is not before the 
Board for appellate consideration at this time.  Inasmuch as 
the appeal involving PTSD is from an original award, the 
Board has framed that issue as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).

The issue involving entitlement to SMC based on anatomical 
loss of a creative organ is deferred pending completion of 
the development requested in the REMAND below.


REMAND

The veteran maintains that he should be service-connected for 
testicular cancer and bilateral defective hearing as they are 
related to his period of military service.  He also maintains 
that his PTSD is more disabling than currently evaluated and 
warrants an initial rating in excess of 10 percent.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may also be granted for 
testicular carcinoma and for sensorineural hearing loss, if 
manifest to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The RO has denied the veteran's claims of entitlement to 
service connection for testicular cancer and bilateral 
defective hearing on the basis that the veteran did not 
submit well grounded claims for these disabilities.  Against 
this background, and with consideration of the recently 
enacted Veterans Claims Assistance Act of 2000, the Board 
finds that a remand is warranted for additional development 
of these claims.  In addition, the Board finds that a remand 
is required on the issue of entitlement to a higher initial 
rating for PTSD to comply with a precedent decision of the 
Court.

The veteran contends that he suffers from bilateral hearing 
loss as a result of service.  Appellate review of the claims 
folder is negative for current diagnoses of recognizable 
hearing loss under the provisions of 38 C.F.R. § 3.385 and 
negative for diagnoses of hearing loss, in service or within 
the first post-service year.  No physician has indicated that 
the veteran has hearing loss that is related to his period of 
military service.  With respect to the veteran's claim of 
entitlement to service connection for testicular cancer, the 
claims folder documents that the veteran was diagnosed with 
cancer and underwent a right radical orchiectomy for 
metastatic testicular carcinoma in March 1996.  No physician 
of record has indicated that the veteran's testicular cancer 
is related to his period of military service.

As noted above, in the rating action on appeal, the RO denied 
the veteran's claims for service connection as not well 
grounded.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), however, 
eliminated any duty on the part of a claimant to submit a 
well grounded claim, and it significantly added to and 
amended the statutory law concerning VA's duties when 
processing claims for VA benefits.  Given those changes, the 
Board finds that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and to allow the RO the opportunity 
to re-adjudicate the claims of entitlement to service 
connection for bilateral defective hearing and testicular 
cancer on the merits.

With respect to the veteran's claim of entitlement to a 
higher initial rating for PTSD, the Board notes that the 
veteran has had VA psychiatric examinations in April 1997, 
December 1998, and March 2000.  Despite the fact that the 
veteran's symptoms have consistently been found to be mild, 
his current Global Assessment of Functioning (GAF) score on 
the March 2000 examination was reported to be 80 and is 
consistent with the currently assigned 10 percent rating, the 
Board notes that none of the VA examiners at any of the three 
noted psychiatric examinations had the claims folder 
available for review.  The Court has repeatedly ruled that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Against this background, 
the issue must be remanded for further examination which 
includes a review of the entire claims folder.  On remand, 
the RO should consider the appropriateness of "staged" 
ratings for the veteran's PTSD inasmuch as this is an appeal 
from an original award of service connection.  See Fenderson, 
supra.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examinations, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include all 
service medical records and any medical records from VA 
facilities.  In particular, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his PTSD since March 2000, 
or for bilateral defective hearing since 
April 1997, the date of the last VA 
examinations for those claimed 
disabilities, or his testicular carcinoma 
with right orchiectomy.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to PTSD, testicular carcinoma 
with right orchiectomy, to include post-
operative residuals, and bilateral 
defective hearing, from the identified 
health care provider(s).  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
ascertain the onset and etiology of his 
testicular carcinoma.  The examination 
report must indicate that a review of the 
claims folder was accomplished.  
Following examination and review of the 
claims folder, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
testicular cancer developed during 
service, or within the first post-service 
year, or is otherwise related to service.

3.  The veteran should also be afforded a 
VA audiometric examination to determine 
the presence or absence of recognizable 
bilateral defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385.  
Thereafter, he should be afforded an ear 
examination to determine the etiology of 
any recognizable defective hearing.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination and 
the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiner should state whether it is at 
least as likely as not that any 
recognizable hearing loss developed 
during service or is otherwise related to 
the veteran's military service and 
whether any sensorineural hearing loss 
was present in the first post-service 
year.

4.  Following the receipt of the 
aforementioned evidence, the 
veteran should be afforded a 
further VA psychiatric examination.  
The examiner MUST completely review 
the claims folder prior to the 
examination, including a copy of 
this remand order.  The purpose of 
the 
examination is to determine the 
current severity of the veteran's 
service-connected PTSD and to 
obtain information which will 
provide for its 
evaluation based on the new rating 
criteria for psychiatric disorders.  
All clinical findings should be 
reported in detail.  All indicated 
tests and studies should be 
performed.  The rating board must 
furnish the examining physician 
with a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating 
disorders, which became effective 
November 7, 1996.  The examining 
physician must comment as to the 
presence or absence of each symptom 
and finding required under the new 
rating criteria for ratings from 
zero percent to 100 percent, and, 
where present, the frequency and/or 
severity of each symptom and 
finding.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for testicular 
carcinoma with right orchiectomy and 
bilateral defective hearing, and 
entitlement to a higher initial rating 
for PTSD on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time frame before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


